UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: November 30, 2012 Date of reporting period: November 30, 2012 Item 1. Reports to Stockholders. WBI Absolute Return Balanced Fund WBI Absolute Return Dividend Growth Fund Annual Report November 30, 2012 WBI Funds November 30, 2012 Dear Fellow Shareholder: During the fiscal year ending November 30, 2012, assets in the WBI Absolute Return Balanced Fund increased by $39.6 million, or more than 374%.Assets in the WBI Absolute Return Dividend Growth Fund increased by $2.3 million during the period, or nearly 31%.We would like to express our appreciation for your continuing confidence in us, and welcome our new shareholders to the Funds. This is the second Annual Report for the Funds, both of which have an inception date of December 29, 2010.While the Funds are still fairly new, the investment philosophy and strategies used in their management have been developed over many years, and are based on those used for WBI separately managed accounts with investment objectives similar to those of the Funds.The strategy on which the Balanced Fund is based has been in use for separate account clients since 1992, and Dividend Growth was first offered as a separate account investment strategy in 2008. Investment Philosophy The goal of the WBI Funds is to provide consistent, attractive returns with less volatility and risk to capital than traditional approaches.We believe capital preservation is essential to providing long term portfolio growth and a consistent stream of income.Our focus on value, dividends, and risk management has become fundamental to our investment process. Performance Overview During the fiscal year ended November 30, 2012, the Dividend Growth Fund No-Load Shares returned 15.16% while the Institutional Shares returned 15.75%, slightly trailing their benchmark.The S&P 500® Total Return Index, which is the Fund’s indicated benchmark and includes the effect of dividends, returned 16.13%.Without the effect of dividends, the S&P 500® Index returned 13.57%. The Balanced Fund’s No-Load Shares returned 9.34% while the Institutional Shares returned 9.65%, trailing the 11.38% return of their custom benchmark.The Fund’s custom benchmark consists of a 50%/50% allocation to Barclays Capital Government/Credit Index, which returned 6.46% during the period, and the S&P 500® Total Return Index, which gained 16.13%. Because the strategies used in the Funds involve active management of assets with particular attributes, such as stocks that pay dividends or those that have certain value characteristics, no widely recognized benchmark is likely to be representative of the performance of either Fund.For example, the Funds may hold stocks of small, mid-sized and large companies headquartered either in the U.S. or abroad; the S&P 500® Index is comprised of large-capitalization U.S. 3 WBI Funds domiciled stocks.While the Funds focus on dividend-paying stocks, approximately 20% of the securities in the S&P 500® Index do not pay a dividend.Each Fund uses strategies intended to mitigate volatility and protect capital, and as a result the Funds will often have an allocation to cash equivalents.Therefore, while each Fund’s performance includes the effect of an investment in cash equivalents, stock and bond market index returns do not.In falling markets, an allocation to cash may contribute to performance that is superior to a market index, but in rising markets, holding cash may cause performance relative to that same index to trail. Despite their limitations in assessing the performance of the Funds, however, popular indices can provide some context for understanding how market conditions affected Fund performance during the year.For the Balanced Fund, a custom benchmark consisting of a 50%/50% allocation to the S&P 500® Total Return Index and Barclays Capital Government/Credit Index is shown because it combines a familiar U.S. equity market index with a U.S. Bond Index, and the Balanced Fund generally includes a material exposure to both U.S. equities and fixed income investments.For the Dividend Growth Fund, the S&P 500® Total Return Index is shown as a benchmark because it is a familiar U.S. equity market index that includes the effect of dividends, and the Dividend Growth Fund generally includes a material exposure to U.S. dividend-paying equities.However, neither benchmark is, nor is likely to become, representative of past or expected Fund holdings or performance.The benchmark indices are unmanaged and may not be invested in directly, and their performance does not include the deduction of transaction and operational expenses, or the deduction of an investment management fee, which would likely alter their indicated historical results. Review of Fund Trading Activity The Funds seek to provide absolute returns, regardless of the performance of the overall markets.The stock selection process uses quantitative computer screening of fundamental information to evaluate domestic and foreign equity securities in an attempt to find the best value and dividend opportunities worldwide.Once candidates are identified, an overlay of technical analysis confirms timeliness of security purchases using a combination of price regression and momentum factors.Each Fund’s buy discipline systematically adds qualifying securities within its target allocation using available cash. Once a security is purchased, a strict sell discipline with a dynamic stop loss and goal setting process attempts to control the effects of the volatility of each invested position on the Fund’s value.If a security stays within its acceptable price channel, it remains in the Fund’s portfolio.If the security moves outside the acceptable price channel, a stop is triggered and the Fund will sell the 4 WBI Funds security.This results in a responsive process that actively adjusts the Fund’s allocation by causing it to become more fully invested or by raising cash with the intention of protecting capital. As per each Fund’s disciplined investment process, trailing stops were implemented for all equity candidates purchased during the year.Because the future is unknowable, our process requires each stop loss trigger to be honored to help prevent the catastrophic losses of capital that could otherwise result from continuing to hold falling securities through declines of indeterminate depth and duration.For the same reason, as the screening process generates lists of attractive securities that have begun moving higher, they must be purchased with available cash.The appearance of qualifying stock candidates in the screen results must be respected as a possible indication of the start of a durable market advance. Balanced Fund The Balanced Fund’s security selection process has continued to uncover what we believe to be very attractive investment opportunities.As of November 30, 2012, the Balanced Fund held 49 securities in addition to a position in a money market fund which served as a cash equivalent.Forty two of these positions had unrealized gains of between 0.2% and 19.7%, while seven had unrealized losses ranging from -0.7% to -7.6%.The aggregate unrealized gain amounted to 1.7% of the Fund’s value.Examples of securities that made positive contributions to the Fund’s performance during the fiscal year include Seagate Technology PLC, JPMorgan Chase & Co., Illinois Tool Works Inc., Bank of New York Mellon Corp., and Safeway Inc.Examples of securities that detracted from the Fund’s performance during the fiscal year include Las Vegas Sands Corp., Norfolk Southern Corp., W&T Offshore Inc., Coach Inc., and Caterpillar Inc. The stock market volatility that had been prevalent over the past several years continued during this fiscal year as well, bringing with it process driven turnover in a number of the Fund’s holdings.High portfolio turnover has the potential to result in the realization and distribution to shareholders of higher capital gains.If Fund shares are held in a taxable account, this may increase your tax liability.To the extent portfolio turnover increases transaction costs, it may also reduce Fund performance.Of course, selling a security in a timely fashion may also improve performance if a subsequent loss is avoided that exceeds the cost of executing the sale. Dividend Growth Fund The security selection process also continues to uncover what we believe to be very attractive investment opportunities for the Dividend Growth Fund.As of the date of this report, the Dividend Growth Fund held 34 securities in addition to a position in a money market fund which served as a cash equivalent.Twenty 5 WBI Funds five of these positions had unrealized gains of between 0.2% and 52.5%, while nine had unrealized losses ranging from -0.3% to -3.0%.The aggregate unrealized gain amounted to 7.1% of the Fund’s value.Examples of securities that contributed to the Fund’s performance during the fiscal year include Lowe’s Companies Inc., Starbucks Corp., The Valspar Corp., Seagate Technology PLC, and Sturm, Ruger & Company, Inc.Examples of securities that detracted from the Fund’s performance during the fiscal year include T. Rowe Price Group Inc., Murphy Oil Corp., Foot Locker Inc., Interpublic Group, and Hasbro Inc. The market’s volatility also affected the trading activity of the Dividend Growth Fund.As discussed above, high portfolio turnover has the potential to result in the realization and distribution to shareholders of higher capital gains.If Fund shares are held in a taxable account, this may increase your tax liability.To the extent portfolio turnover increases transaction costs, it may also reduce Fund performance.Of course, selling a security in a timely fashion may also improve performance if a subsequent loss is avoided that exceeds the cost of executing the sale. Market Commentary Really? If someone asked you to guess how the stock market has done over the last four years, what do you think you would say? Do you have the sense that it has been flat? Down a little? Down a lot? As measured by the S&P 500® Index, stocks were up 26.5% in 2009, up 15.1% in 2010, up 2.1% in 2011, and as of November 30, up 12.6% in 2012. In fact, since hitting its low in March 2009, the S&P 500® Index has more than doubled from 683 to 1416 – a gain of 107%!With such impressive results, shouldn’t investors be feeling better about stocks? Judging by our observation of their behavior, however, many investors’ impressions of stock market performance is at odds with what’s actually happened over the last few years.We don’t pretend we can read investors’ minds, but here are a few guesses about why this may be the case: ü Volatility Stocks have a history of volatility, but the level of volatility they have shown recently is unlike anything we’ve seen in the last 25 years. Chart 1 highlights just how dramatic the change has been. Using up and down volume as the measure of volatility, the chart shows a bar above the center line for any week that included at least one day in which the New York Stock Exchange up volume was at least nine times that day’s down volume. A bar below the center line shows weeks with nine to one down 6 WBI Funds volume.These kinds of lopsided volume days have historically been fairly rare, showing up a few times a year; or in some years not occurring at all.They have become much more frequent recently however, often occurring in consecutive weeks.In fact, there have been numerous instances of more than one such day occurring during a single week, and in the last four years there have been 20 times when there have been both up and down extreme volume days within the same week.Volatility can lead to uncertainty, and extreme volatility can shatter investor confidence. ü Mama Bear, Papa Bear, and Baby Bear The stock market may have gone up over the past few years, but it certainly hasn’t gone up in a straight line.During 2010, the S&P 500® Index took a 16% tumble, it had a 19% fall during 2011, and in 2012 it stumbled by 10%.While it recovered from each of those drops, the annual parade of bears has been disconcerting to say the least, and any one of them could have frightened away a lot of investors.After all, the mauling by the big bear decline from October 2007 to March 2009 is still recent history.The S&P 500® Index plunged nearly 50% during that stretch, and probably left deep scars on many portfolios.Even long term investors may finally be running out of patience.Despite its rally over the past few years, as of November 30, the S&P 500® Index remains more than 7% below where it stood in March 2000 – nearly 13 years ago. ü Nobody Home Even if stocks have come around time and again to deliver some attractive gains, a lot of people are out of the market – and are no longer there to 7 WBI Funds collect them.According to information from the Investment Company Institute (Chart 2), mutual fund investors continue to pull money out of equity funds by the billions even as stocks have risen.The pace of withdrawals shows no signs of abating.Investors withdrew $6.5 billion in June, $9.4 billion in July, $19 billion in August, $24 billion in September, $16 billion in October, and $23 billion in November. Hockey legend Wayne Gretzky is reported to have said that you miss 100% of the shots you don’t take.In the face of heightened volatility and a succession of market tumbles, stocks are increasingly being put on ice, and investors are turning to bonds, CDs, Money Markets – anything but stocks – to aim for their goals.For those investors who no longer own stocks, the market’s big rally might just as well not have happened.Any shot they might have had at potential stock market gains took place in a game they’re just not playing anymore – and may not even still be watching. ü Bad News The good news about stocks may have escaped attention, but it’s been hard to ignore the litany of bad news that has been front and center for what seems like a very long time.Collapsing home prices, recession, unemployment, a meltdown in Europe, a tsunami in Japan, a stalemate in Washington, the wars in Iraq and Afghanistan, nuclear ambitions in Iran, and the recent specter of the U.S. economy plunging over the edge of a “fiscal cliff” – there have been more than enough worries to keep investors on edge. 8 WBI Funds Really. The risks we face are real, and the concerns they raise are legitimate.If history is any guide there will probably always be a steady supply of challenges to face.But history also gives us many examples of people rising to face those challenges and triumphing over adversity. v Good News Unemployment is still disturbingly high, but the good news is that since it peaked at 10% in October 2009 the trend has shown steady improvement.The Bureau of Labor Statistics reports the unemployment rate at 7.8% in November, the lowest it’s been since January 2009 (Chart 3). Collapsing home prices in the U.S. marked the start of the worst global financial crisis since the Great Depression.Recent news from the housing front, including the S&P Case-Shiller 20 City Home Price Composite, offer hope that home prices may have finally found a bottom (Chart 4).Even a modest improvement in the value of people’s homes could give consumer confidence a boost that ripples through the entire economy. v The End of a Long Journey Our research has shown that markets tend to go through long periods that alternate between outperformance and underperformance.Since 1900, the 9 WBI Funds strong periods have gone on for 19 years on average and been followed by periods of weakness that lasted from 13 to 16 years.It’s probably fair to say that the end of the 1990s also marked the end of the last period of market outperformance.If so, and if the pattern holds, then the 13 years we’ve just traveled through could turn out to be the longest stretch of a difficult trip that is already mostly behind us.One of the classic signs that a bear market has finally run its course is that investors have finally given up and moved on.The flow of cash out of equity funds suggests we may be passing that particular signpost sooner rather than later. v The Bear Moves on A stock is more than simply a kind of financial instrument.A share of stock represents an ownership interest in a business, and businesses in America have been posting record profits.Since the beginning of 2009, corporate profits have shown quarter over quarter growth in 12 of the last 15 quarters (Source: U.S. Department of Commerce Bureau of Economic Analysis).If this trend continues, investors may begin to reconsider the attractiveness of stocks relative to their other investment alternatives.According to Bankrate.com, the recent national average rate on a 1-year CD was just 0.29%.At the end of November, the yield on a 6 month T-Bill was 0.13%, and a 10 year Treasury Note yielded 1.62%.With an inflation rate of around 2% per year, investors in these “safe” investments are assured of losing ground to rising prices. A lot of the money that’s gone out of stocks has been going into bonds.And why not? Falling interest rates drive bond prices higher, and interest rates have generally been falling since the bull market in bonds began in 1981.The recession, demand from investors fleeing stocks (or Euros), and intervention from the Federal Reserve have helped push rates to today’s historic lows, and the Fed has made it clear that it plans to do what it can to keep rates low until the economy revives. If the economy does revive (and we believe it will), interest rates should start moving higher – and bond prices should start moving lower.How will investors react if they start losing money in their bond portfolios while the economy rebounds? Will cash start flowing back toward stocks?If the bear develops a taste for bonds, we may find out. v Volatility? As much as investors seem to dislike volatility, it’s probably not going away anytime soon.If recent events have shown us anything, it’s that the world is a very complex and increasingly interconnected place.A change in housing prices in the U.S. can affect economic growth in China.Budget 10 WBI Funds problems in Greece can spread a banking crisis through Europe and roil stock prices in the U.S. But volatility isn’t always a bad thing.After all, the stock market volatility of the last few years – disconcerting though it may have been – brought with it a doubling of the S&P 500® Index. The Bottom Line We believe that the appropriate approach to investing in a volatile world is one that’s responsive to continually changing conditions and opportunities.We think that process should be focused on managing risk as well as on pursuing return.It should be disciplined and have a track record that spans both good times and bad.In short, our opinion is that it should be just like the process we have used for our investment management clients for the last 20 years – and continue to use to manage the Funds today. Sincerely, Gary E. Stroik Don Schreiber, Jr. Co-Portfolio Manager Co-Portfolio Manager Vice President & Chief Investment Officer Founder & CEO Past performance is not a guarantee of future results. Opinions expressed are subject to change, are not guaranteed, and should not be construed as recommendations or investment advice. Mutual fund investing involves risk.Principal loss is possible.The Funds invest in emerging market and foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.These risks can be greater in emerging markets.The Funds invest in smaller and medium sized companies, which involve additional risks such as limited liquidity and greater volatility.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.Investments in mortgage-backed securities may involve additional risks, such as credit risk, prepayment risk, possible illiquidity and default, and susceptibility to adverse economic developments.Because the Funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.The Funds may invest in ETN’s which are subject to the credit risk of the issuer.Additional risks include volatility, lack of liquidity, and sensitivity to currencies, commodities markets, and interest rate changes.The funds may invest in MLP’s which are subject certain risks inherent in the structure of MLPs, including complex tax 11 WBI Funds structure risks, the limited ability for election or removal of management, limited voting rights, potential dependence on parent companies or sponsors for revenues to satisfy obligations, and potential conflicts of interest between partners, members and affiliates.The funds may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors.Investments in absolute return strategies are not intended to outperform stocks and bonds during strong market rallies. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings please refer to the Schedule of Investments in this report. While the funds are no-load, management fees and other expenses will apply.Please refer to the prospectus for additional information. A stop loss order directs a brokerage firm to sell the specified security at the prevailing market price should that security’s price fall to or below a stipulated price.A stop limit order directs a brokerage firm to sell the specified security should that security’s price fall to or below a stipulated price, but only if the transaction can be executed at or above the limit price given as part of the order.The Funds use WBI’s proprietary Dynamic Trailing Stop/Loss System (DTSTM), which is designed to help control the risk to invested capital when investing in volatile securities and markets.The DTSTM is not a stop loss order or stop limit order placed with a brokerage firm, but an internal process for monitoring price movements.While the DTSTM may be used to initiate the process for selling a security, it does not assure that a particular execution price will be received. The S&P 500® Index is a capitalization weighted index of 500 large capitalization stocks which is designed to measure broad domestic securities markets.The S&P 500® Total Return Index includes the performance effect of the dividends paid by the companies in the S&P 500® Index.The Barclays Capital Government/Credit Bond Index measures the performance of U.S. Dollar denominated U.S. Treasuries, government-related and investment grade U.S. corporate securities that have a remaining maturity of greater than one year.Blended Index is a 50% S&P 500® & 50% Barclays Capital Government/Credit Blend.One cannot invest directly in an index. An investment in money market funds is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency.Although these funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in these funds. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive.Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation.Neither the Fund nor any of its representatives may give legal or tax advice. Must be preceded or accompanied by a prospectus. WBI Funds are distributed by Quasar Distributors, LLC. 12 (This Page Intentionally Left Blank.) 13 WBI ABSOLUTE RETURN BALANCED FUND Comparison of the change in value of a hypothetical $250,000 investment in the WBI Absolute Return Balanced Fund - Institutional Shares vs. the S&P 500® Index and the Barclays Capital Government/Credit Bond Index. Average Annual Total Return: One Since Year Inception1 WBI Absolute Return Balanced Fund - Institutional Shares 9.65% 4.09% WBI Absolute Return Balanced Fund - No Load Shares 9.34% 3.83% S&P 500® Index 16.13% 8.61% Barclays Capital Government/Credit Bond Index 6.46% 7.35% 50% S&P 500® Index/50% Barclays Capital Government/Credit Bond Index Blend 11.38% 8.26% Total Annual Fund Operating Expenses: 5.88% (Institutional Shares); 6.74% (No Load Shares) Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (855) 924-3863. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares.Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Barclays Capital U.S. Government/Credit Bond Index measures performance of U.S. dollar denominated U.S. Treasuries, government-related, and investment grade U.S. corporate securities.To be included in the index, the securities must have a remaining maturity greater than or equal to 1 year, have $250 million or more of outstanding face value, and must be fixed rate and non-convertible. ¹ The Fund commenced operations on December 29, 2010. 14 WBI ABSOLUTE RETURN DIVIDEND GROWTH FUND Comparison of the change in value of a hypothetical $250,000 investment in the WBI Absolute Return Dividend Growth Fund - Institutional Shares vs. the S&P 500® Index Average Annual Total Return: One Since Year Inception1 WBI Absolute Return Dividend Growth Fund -Institutional Shares 15.75% 5.07% WBI Absolute Return Dividend Growth Fund -No Load Shares 15.16% 4.79% S&P 500® Index 16.13% 8.61% Total Annual Fund Operating Expenses: 2.95% (Institutional Shares); 4.59% (No Load Shares) Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (855) 924-3863. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares.Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. ¹ The Fund commenced operations on December 29, 2010. 15 WBI Funds EXPENSE EXAMPLE – November 30, 2012 (Unaudited) Generally, shareholders of mutual funds incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested in the No Load Shares and the Institutional Shares of each Fund at the beginning of the period and held for the entire period (6/1/12– 11/30/12). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 2.00% and 1.75% per the operating expenses limitation agreement for the No Load Shares and the Institutional Shares, respectively, of each Fund.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the tables are 16 WBI Funds EXPENSE EXAMPLE – November 30, 2012 (Unaudited), Continued meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these costs were included, your transaction costs would have been higher. WBI Absolute Return Balanced Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/12 11/30/12 6/1/12 – 11/30/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 366 days to reflect the one-half year expense. WBI Absolute Return Balanced Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/12 11/30/12 6/1/12 – 11/30/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 366 days to reflect the one-half year expense. WBI Absolute Return Dividend Growth Fund – No Load Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/12 11/30/12 6/1/12 – 11/30/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 366 days to reflect the one-half year expense. 17 WBI Funds EXPENSE EXAMPLE – November 30, 2012 (Unaudited), Continued WBI Absolute Return Dividend Growth Fund – Institutional Shares Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/12 11/30/12 6/1/12 – 11/30/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year) divided by 366 days to reflect the one-half year expense. 18 WBI Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – November 30, 2012 (Unaudited) WBI Absolute Return Balanced Fund SECTOR ALLOCATION OF PORTFOLIO ASSETS –November 30, 2012 (Unaudited) WBI Absolute Return Dividend Growth Fund Percentages represent market value as a percentage of total investments. 19 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2012 Shares COMMON STOCKS - 12.51% Value Beverage Manufacturing - 0.99% Molson Coors Brewing Co. - Class B $ Credit Intermediation and Related Activities - 1.65% Toronto-Dominion Bank (a) Food and Beverage Stores - 2.29% Safeway, Inc. Management of Companies and Enterprises - 1.57% Huntington Bancshares, Inc. Miscellaneous Manufacturing - 1.48% Rockwell Automation, Inc. Rental and Leasing Services - 1.15% Ryder Systems, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.38% Invesco Limited (a) Waddell & Reed Financial, Inc. - Class A TOTAL COMMON STOCKS (Cost $6,349,148) EXCHANGE-TRADED FUNDS - 28.75% iShares Barclays 7-10 Year Treasury Bond Fund iShares Barclays 20+ Year Treasury Bond Fund iShares Floating Rate Note ETF iShares iBoxx $ Investment Grade Corporate Bond Fund iShares S&P U.S. Preferred Stock Index Fund SPDR S&P Dividend ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $15,374,416) The accompanying notes are an integral part of these financial statements. 20 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2012, Continued Principal Amount CORPORATE BONDS - 17.92% Value Aerospace Product and Parts Manufacturing - 0.75% Lockheed Martin Corp. $ 4.25%, 11/15/2019 $ Agencies, Brokerages, and Other Insurance Related Activities - 0.28% Aon PLC 3.50%, 9/30/2015 Beverage Manufacturing - 0.28% Anheuser-Busch Cos. LLC 4.50%, 4/1/2018 Building Equipment Contractors - 0.65% Omnicom Group, Inc. 4.45%, 8/15/2020 Communications Equipment Manufacturing - 0.18% Harris Corp. 5.00%, 10/1/2015 Computer and Peripheral Equipment Manufacturing - 1.50% Dell, Inc. 4.625%, 4/1/2021 Hewlett-Packard Co. 4.30%, 6/1/2021 Depository Credit Intermediation - 1.52% Bank of America Corp. 5.00%, 5/13/2021 Citigroup, Inc. 5.125%, 5/5/2014 Wells Fargo & Co. 5.00%, 11/15/2014 Electric Power Generation, Transmission and Distribution - 1.09% Exelon Generation Co. LLC 5.20%, 10/1/2019 The accompanying notes are an integral part of these financial statements. 21 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2012, Continued Principal Amount Value Electric Power Generation, Transmission and Distribution - 1.09%, Continued PSEG Power, LLC $ 4.15%, 9/15/2021 $ Health and Personal Care Stores - 0.29% Express Scripts, Inc. 3.125%, 5/15/2016 Insurance Carriers - 1.15% Cigna Corp. 8.30%, 1/15/2033 Wellpoint, Inc. 3.125%, 5/15/2022 Investigation and Security Services - 0.03% Tyco International Finance 3.375%, 10/15/2015 Management of Companies and Enterprises - 0.96% JPMorgan Chase & Co. 2.60%, 1/15/2016 Medical and Diagnostic Laboratories - 0.33% Laboratory Corporation of America Holdings 3.75%, 8/23/2022 Medical Equipment and Supplies Manufacturing - 0.19% Zimmer Holdings, Inc. 4.625%, 11/30/2019 Motion Picture and Video Industries - 1.19% Time Warner, Inc. 4.00%, 1/15/2022 Viacom, Inc. 3.50%, 4/1/2017 The accompanying notes are an integral part of these financial statements. 22 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2012, Continued Principal Amount Value Newspaper, Periodical, Book, and Directory Publishers - 0.39% Thomson Reuters Corp. $ 3.95%, 9/30/2021 $ Non-Depository Credit Intermediation - 1.25% American Express Credit 2.80%, 9/19/2016 General Electric Capital Corp. 5.55%, 10/15/2020 5.15%, 6/15/2023 Nonmetallic Mineral Mining and Quarrying - 0.31% Potash Corporation of Saskatchewan, Inc. 3.25%, 12/1/2017 Pharmaceutical and Medicine Manufacturing - 1.53% Amgen, Inc. 2.125%, 5/15/2017 Celgene Corp. 3.25%, 8/15/2022 Pipeline Transportation of Natural Gas - 0.33% Kinder Morgan Energy Partners 4.15%, 3/1/2022 Securities and Commodity Contracts Intermediation and Brokerage - 1.61% Goldman Sachs Group, Inc. 3.625%, 2/7/2016 Prudential Financial, Inc. 3.00%, 5/12/2016 Software Publishers - 0.57% BMC Software, Inc. 4.25%, 2/15/2022 The accompanying notes are an integral part of these financial statements. 23 WBI Absolute Return Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2012, Continued Principal Amount Value Traveler Accommodation - 0.60% Marriott International, Inc. $ 3.25%, 9/15/2022 $ Wired Telecommunications Carriers - 0.94% AT&T, Inc. 4.45%, 5/15/2021 BellSouth Telecommunications, Inc. 6.375%, 6/1/2028 TOTAL CORPORATE BONDS (Cost $9,563,331) Shares SHORT-TERM INVESTMENTS - 43.51% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $23,678,862) TOTAL INVESTMENTS IN SECURITIES (Cost $54,965,757) - 102.69% Liabilities in Excess of Other Assets - (2.69)% ) NET ASSETS - 100.00% $ ETF - Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day yield as of November 30, 2012. The accompanying notes are an integral part of these financial statements. 24 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at November 30, 2012 Shares COMMON STOCKS - 81.73% Value Amusement, Gambling, and Recreation Industries - 2.71% Las Vegas Sands Corp. $ Clothing and Clothing Accessories Stores - 4.03% Foot Locker, Inc. Men’s Wearhouse, Inc. Computer and Electronic Product Manufacturing - 8.15% Cisco Systems, Inc. QUALCOMM, Inc. Chemical Manufacturing - 1.17% CARBO Ceramics, Inc. Credit Intermediation and Related Activities - 10.86% Bank Of New York Mellon Corp. F.N.B. Corp. JPMorgan Chase & Co. Webster Financial Corp. Electrical Equipment, Appliance, and Component Manufacturing - 2.69% Emerson Electric Co. Fabricated Metal Product Manufacturing - 7.61% Kaydon Corp. Parker Hannifin Corp. Sturm Ruger & Co, Inc. Food and Beverage Stores - 4.15% Safeway, Inc. Food Services and Drinking Places - 0.99% Tim Hortons, Inc. (a) The accompanying notes are an integral part of these financial statements. 25 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at November 30, 2012, Continued Shares Value Machinery Manufacturing - 8.25% Caterpillar, Inc. $ Deere & Co. Kennametal, Inc. Management of Companies and Enterprises - 3.54% Associated Banc-Corp. Huntington Bancshares, Inc. Merchant Wholesalers, Nondurable Goods - 3.21% Nu Skin Enterprises, Inc. - Class A Miscellaneous Manufacturing - 5.90% Coach, Inc. Rockwell Automation, Inc. Motion Picture and Sound Recording Industries - 2.16% Cinemark Holdings, Inc. Oil and Gas Extraction - 2.26% Cenovus Energy, Inc. (a) Petroleum and Coal Products Manufacturing - 8.27% HollyFrontier Corp. Royal Dutch Shell PLC - ADR Professional, Scientific, and Technical Services - 1.01% Corporate Executive Board Co. Rail Transportation - 1.75% Union Pacific Corp. The accompanying notes are an integral part of these financial statements. 26 WBI Absolute Return Dividend Growth Fund SCHEDULE OF INVESTMENTS at November 30, 2012, Continued Shares Value Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.02% Cohen & Steers, Inc. $ Invesco Limited (a) MarketAxess Holdings, Inc. TOTAL COMMON STOCKS (Cost $19,679,222) EXCHANGE-TRADED FUNDS - 5.00% SPDR S&P rust TOTAL EXCHANGE-TRADED FUNDS (Cost $1,308,512) SHORT-TERM INVESTMENTS - 21.04% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $5,517,181) TOTAL INVESTMENTS IN SECURITIES (Cost $26,504,915) - 107.77% Liabilities in Excess of Other Assets - (7.77)% ) NET ASSETS - 100.00% $ ADR American Depositary Receipt (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day yield as of November 30, 2012. The accompanying notes are an integral part of these financial statements. 27 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at November 30, 2012 WBI Absolute WBI Absolute Return Return Balanced Dividend Fund Growth Fund ASSETS Investments in securities, at value (identified cost $54,965,757 and $26,504,915, respectively) $ $ Receivables Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Investment securities purchased Advisory fees Fund shares redeemed 27 Audit fees Administration and fund accounting fees 12b-1 fees Transfer agent fees and expenses Shareholder servicing fees Shareholder reporting Chief Compliance Officer fee Legal fees Custody fees Accrued expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 28 WBI Funds STATEMENTS OF ASSETS AND LIABILITIES at November 30, 2012, Continued WBI Absolute WBI Absolute Return Return Balanced Dividend Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE No Load Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain/(loss) on investments ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 29 (This Page Intentionally Left Blank.) 30 WBI Funds STATEMENTS OF OPERATIONS For the year ended November 30, 2012 WBI Absolute WBI Absolute Return Return Balanced Dividend Fund Growth Fund INVESTMENT INCOME Income Dividends (Net of foreign taxes withheld of $5,816 and $14,846, respectively) $ $ Interest Total investment income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Distribution fees - No Load Shares (Note 5) Shareholder servicing fees - Institutional Shares (Note 6) — Shareholder servicing fees - No Load Shares (Note 6) Audit fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Legal fees Trustee fees Reports to shareholders Insurance expense Tax Expense Other expenses Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 31 WBI Absolute Return Balanced Fund STATEMENTS OF CHANGES IN NET ASSETS December 29, 2010* Year Ended to November 30, 2012 November 30, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income No Load Shares ) — Institutional Shares ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Undistributed net investment income at end of period $ $ The accompanying notes are an integral part of these financial statements. 32 WBI Absolute Return Balanced Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) A summary of share transactions is as follows: No Load Shares No Load Shares December 29, 2010* Year Ended to November 30, 2012 November 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ 20 Institutional Shares Institutional Shares December 29, 2010* Year Ended to November 30, 2012 November 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 33 WBI Absolute Return Dividend Growth Fund STATEMENTS OF CHANGES IN NET ASSETS December 29, 2010* Year Ended to November 30, 2012 November 30, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income No Load Shares ) — Institutional Shares ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Undistributed net investment income at end of period $ $ The accompanying notes are an integral part of these financial statements. 34 WBI Absolute Return Dividend Growth Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) A summary of share transactions is as follows: No Load Shares No Load Shares December 29, 2010* Year Ended to November 30, 2012 November 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ Institutional Shares Institutional Shares December 29, 2010* Year Ended to November 30, 2012 November 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions — — Shares redeemed** ) Net increase/(decrease) ) $ ) $ ** Net of redemption fees of $ $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 35 WBI Absolute Return Balanced Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period No Load Shares December 29, 2010* Year Ended to November 30, 2012 November 30, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ ^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — Total distributions ) — Redemption fees retained ^# ^# Net asset value, end of period $ $ Total return % -1.70 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets (a): Before expense reimbursement % %† After expense reimbursement % %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement % )%† After expense reimbursement % %† Portfolio turnover rate % %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 36 WBI Absolute Return Balanced Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Shares December 29, 2010* Year Ended to November 30, 2012 November 30, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ ^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — Total distributions ) — Redemption fees retained ^# ^# Net asset value, end of period $ $ Total return % -1.50 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets (a): Before expense reimbursement % %† After expense reimbursement % %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement % )%† After expense reimbursement % %† Portfolio turnover rate % %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 37 WBI Absolute Return Dividend Growth Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period No Load Shares December 29, 2010* Year Ended to November 30, 2012 November 30, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ ^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — Total distributions ) — Redemption fees retained ^# ^ Net asset value, end of period $ $ Total return % -5.00 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets (a): Before expense reimbursement % %† After expense reimbursement % %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement % )%† After expense reimbursement % %† Portfolio turnover rate % %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 38 WBI Absolute Return Dividend Growth Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Shares December 29, 2010* Year Ended to November 30, 2012 November 30, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment income ^ ^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — Total distributions ) — Redemption fees retained ^# ^# Net asset value, end of period $ $ Total return % -5.00 %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets (a): Before expense reimbursement % %† After expense reimbursement % %† Ratio of net investment income/(loss) to average net assets (b): Before expense reimbursement % )%† After expense reimbursement % %† Portfolio turnover rate % %‡ * Commencement of operations. ^ Per share numbers have been calculated using the average shares method. # Amount is less than $0.01. ‡ Not annualized. † Annualized. (a) Does not include expenses of the investment companies in which the Fund invests. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. The accompanying notes are an integral part of these financial statements. 39 WBI Funds NOTES TO FINANCIAL STATEMENTS at November 30, 2012 NOTE 1 – ORGANIZATION The WBI Absolute Return Balanced Fund and the WBI Absolute Return Dividend Growth Fund (the “Funds”) are each diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.Each Fund offers No Load Shares and Institutional Shares.The investment objective of the WBI Absolute Return Balanced Fund is to seek current income and long-term appreciation, while also seeking to protect principal during unfavorable market conditions.The investment objective of the WBI Absolute Return Dividend Growth Fund is to seek long-term capital appreciation and current income.The Funds commenced operations on December 29, 2010. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Funds’ policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to shareholders.Therefore, no Federal income or excise tax provision is required. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax year 2011, or expected to be taken in the Funds’ 2012 tax returns.The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date.Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis.Dividend income, income and capital gain distributions from underlying funds, and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. 40 WBI Funds NOTES TO FINANCIAL STATEMENTS at November 30, 2012, Continued The Funds distribute substantially all net investment income, if any, and net realized capital gains, if any, quarterly.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. Investment income, expenses (other than those specific to the class of shares), and realized and unrealized gains and losses on investments are allocated to the separate classes of each Fund based upon their relative net assets on the date income is earned or expensed and realized and unrealized gains and losses are incurred. Each Fund is charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody and transfer agent fees.Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. Undistributed Accumulated Net Investment Net Realized Paid-In Income/(Loss) Gain/(Loss) Capital WBI Absolute Return Balanced Fund $ $ ) $ ) WBI Absolute Return Dividend Growth Fund ) — E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period.Actual results could differ from those estimates. F. Redemption Fees:The Funds charge a 2.00% redemption fee to shareholders who redeem shares held for 60 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital.During the year ended November 30, 2012, the WBI Absolute Return 41 WBI Funds NOTES TO FINANCIAL STATEMENTS at November 30, 2012, Continued Balanced Fund – No Load Shares, and Institutional Shares retained $1,255 and $2,332, respectively, in redemption fees.During the year ended November 30, 2012, the WBI Absolute Return Dividend Growth Fund – No Load Shares and Institutional Shares retained $2,108 and $1,304, respectively, in redemption fees. G. Events Subsequent to the Fiscal Year End:In preparing the financial statements as of November 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities – The Funds’ investments are carried at fair value.Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, 42 WBI Funds NOTES TO FINANCIAL STATEMENTS at November 30, 2012, Continued such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Corporate Bonds – Corporate bonds, including listed issues, are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most corporate bonds are categorized in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”).These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. Short-Term Securities – Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of November 30, 2012: 43 WBI Funds NOTES TO FINANCIAL STATEMENTS at November 30, 2012, Continued WBI Absolute Return Balanced Fund Level 1 Level 2 Level 3 Total Common Stocks Finance and Insurance $ $
